Citation Nr: 1415951	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be met, the Board finds that further development of the record is needed to satisfy VA's duty under the VCAA to assist the Veteran.

At the October 2012 hearing, the Veteran testified that his low back pain in service persisted beyond separation, and that he began receiving treatment in 2002.  The record contains only a November 2002 private diagnosis from Temple University Health System and an October 27, 2011 VA record of treatment for his lumbar spine.  The Board notes that the Veteran also testified that he was referred to Temple by a public health clinic, and the record was held in abeyance to allow the Veteran to obtain records from that clinic; no such records were received.  Records of the earliest postservice (and ongoing) private treatment the Veteran has received for low back disability are pertinent evidence that must be secured.  The October 27, 2011 VA record notes that lumbar X-rays were to be taken; records of such X-rays are not associated with the record.  The most recent records of VA treatment in the record are dated in November 2011.  Any updated records of VA treatment the Veteran received for low back disability are constructively of record, and must also be secured.

As the records pertaining to the history of the Veteran's low back disability have not been sought, the opinions offered on July 2009 VA examination (with a September 2012 addendum) were premised on an incomplete factual record (and are therefore inadequate).  Furthermore, the examiner did not address the Veteran's lay report of continuity of low back pain after separation or the November 2002 private diagnosis of degenerative changes with a herniated disc.  Consequently, another examination is necessary.

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of any and all evaluations and treatment he has received for low back disability since September 1970, and to provide the releases necessary for VA to secure copies of complete clinical records of all private evaluations or treatment (that are not already of record), to specifically include records of treatment he has received at public health clinics (prior to referral to Temple University Health System in November 2002) and records of treatment he received from Temple University since November 2002.  The RO should also secure for the record copies of complete clinical records of all VA treatment the Veteran has received for low back disability that are not already of record (i.e., any records dated after November 2011), to specifically include any X-ray reports.  If a private provider does not respond to VA's request for records which the Veteran authorized VA to secure, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that pertinent private records are received.

2.  When the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The examiner must review the entire record (to include all records of postservice treatment and the Veteran's statements regarding postservice continuity of symptoms) with the examination.  Based on review of the record and examination of the Veteran, the examiner should offer opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.

(b)  Please identify the most likely etiology for each diagnosed low back disability entity, specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active military service/injuries therein?

The examiner must consider the Veteran's lay statements (on July 2009 VA examination and in October 2012 hearing testimony) to the effect that he has had low back pain since separation.  The examiner should explain the rationale for all opinions. 

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

